                        Case 2:20-cr-00069-JTK Document 10 Filed 01/13/21 Page 1 of 4
                                                                                                                                FILED
AO 2458 (Rev. 02!18)   Judgment in a Criminal Case                                                                      EAST~-~N   °cifsT.mf/rCOURT
                                                                                                                                           , ARKANSAS
                       Sheet I

                                                                                                                                           2021
                                          UNITED STATES DISTRICT COURT JAMEs
                                                                                                                 By·
                                                            Eastem District of Arkansas                 ·~ -
                                                                        )
              UNITED STATES OF AMERICA                                  )
                                   v.                                   )
                                                                        )
                                                                               Case Number: 2:20-cr-00069- 'lfk.
                           Fredrick Cain                                )
                                                                        )      USM Number: 53653-177
                                                                        )
                                                                        )       Tamera Deaver
                                                                        )      Defendant's Attorney
THE DEFENDANT:
Ill pleaded guilty to count(s)          1 of the Misdemeanor Information, a Class A Misdemeanor

D pleaded nolo contendere to count(s)
  which was accepted by the court.
D was found guilty on count(s)
  after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                    Nature of Offense                                                         Offense Ended

 18 u.s.c. 1791(8)(2)               Possession of a prohibited object by a prison inmate                       81131.2019                   1




       The defendant is sentenced as provided in pages 2 through           __4
                                                                             ___ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)

• Count(s)                                               Dis       Dare dismissed on the motion of the United States.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence.
or mailing address until all fines, restitution, costs, and special a.:;sessments imposed bv this judgment are furty paid. If ordered to pay restitution,
the defeni:lant must notify the court and United States attorney of material changes in economic circumstances.

                                                                           1/13/2021
                                                                          Date of Imposition of Judgment




                                                                          s;~,~~


                                                                           Jerome T. Kearney, U.S. Magistrate Judge
                                                                          Name and Title of Judge


                                                                           1/13/2021
                                                                          Dah:
                        Case 2:20-cr-00069-JTK Document 10 Filed 01/13/21 Page 2 of 4

AO 2458 (Rev. i12/18) Judgment in Criminal Case
                      Sheet 2   Imprisonment

                                                                                                     Judgment   Page     2   of   4
 DEFENDANT: Fredrick Cain
 CASE NUMBER: 2:20-cr-00069

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 tenn of:
  6 month(s) to run consecutive to the sentence being served. Upon completion there will not be a period of supervised release
  imposed.



     D The court makes the following recommendations to the Bureau of Prisons:




     i;z! The defendant is remanded to the custody of the United States Marshal.

     D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

     D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 at _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                    with a certified copy of this judgment.



                                                                                                   UNITED STATES MARSHAL



                                                                          By
                                                                                                DEPUTY U\ITED STATES MARSHAL
                        Case 2:20-cr-00069-JTK Document 10 Filed 01/13/21 Page 3 of 4
AO 2458 ( Rev. 02/18)   Judgment in a Criminal Case
                        Sheet 5   Criminal Monetary Penalties
                                                                                                          Judgment   Page       3     of        4
 DEFENDANT: Fredrick Cain
 CASE NUMBER: 2:20-cr-00069
                                                CRIMINAL MONET ARY PENAL TIES
      The defendant must pay the toool criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                    JVT A Assessment*                 Fine                       Restitution
 TOTALS             $ 25.00                       $ 0.00                            $ 0.00                    $ 0.00



 D The determination ofrestitution is deferred until            ----
                                                                            . An Amended Judg,ment i11 a Criminal Case 1AO 2-15C) will be entered
      after such detem1ination.

 D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified othern-·ise in
      the priority or~er or perc~ntage payment column below. However, pursuant to 18 lJ.S.C. § 3664(1),"all nonfederal victims must be paid
      before the United States 1s paid.

 Name of Pavee                                                       Total Loss**               Restitution Ordered            Priority or Percentage




 TOTALS                                s                         0.00           $
                                                                                    ----------
                                                                                                          0.00


 D     Restitution amount ordered pursuant to plea agreement $

 D     The defendant must pay interest on restitution and a fine of more than $2.500, unless the restitution or fine is paid in full before the
       fifteenth day after the date of the judgment, pursuant to 18 U .S.C. § 3612(1). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default. pursuant to 18 U .S.C. § 36 I 2(g ).

 D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

       D the interest requirement is waived for the             D fine      D restitution.
       D the interest requirement for the            D fine      •      restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015. Pub. L. No. 114-22.
 ** Findings for the total amount oflosses _are required under Chapters         I 09A, 110, 11 0A, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before Apnl 23, 1996.
                     Case 2:20-cr-00069-JTK Document 10 Filed 01/13/21 Page 4 of 4
AO 245B (Rev 02/18) Judgment in a Cnminal Case
                    Sheet 6 - Schedule of Payments

                                                                                                         Judgment ·-· Page    4      of       4
DEFENDANT: Fredrick Cain
CASE NUMBER: 2:20-cr-00069

                                                          SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A    Ill   Lump sum payment of$           25.00                 due immediately, balance due


           •     not later than                                     . or
           •     in accordance with
                                        •    C,
                                                      •    D,   •    E, or     D F below; or
B    •     Payment to begin immediately (may be combined with                • c,     OD,or       D F below); or
C     D Payment in equal          _ _ _ _ _ (e.g., week(v, mo11th(r. quarter(v) installments of $ _ _ _ _ _ _ _ over a period of
                                            to commence
                          (e.g .. months or years).            _ _ _ _ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal        _ _ _ _ _ (e.g., week(v, month(v, quurler(v) installments of $ _ _ _ _ _ _ _ over a period of
                                          to commence
                          (e.g .. monlhs or years).          _ _ _ _ (e.g.. 30 or fiO days) after release from imprisonment to a
           term of supervision; or

E     D Payment during the term of supervised release will commence within      _ _ _ _ _ /e.g., .W or 60 day.1) after release from
           imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D Special instructions regarding the payment of criminal monetmy penalties:




Unless the court has expressly ordered otherwise. if this judgment imposes imprisonment. payment of criminal monetary penalties is due during
t~e per_iod of impr\s<:>~ment. All criminal monetary penalties. except those payments made through the Federal Bureau of Prisons' Inmate
Fmancial Respons1b1hty Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (i11c/udi11gdefenda111 number), Total Amount, Joint and Several Amount,
     and corresponding payee. if appropriate.                    · ·




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

D    The defendant shall forfeit the defendant's interest in the following property to the United States:



Payments shall be applied in the following order: (I) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution. (7) JVTA assessment. (8) penalties, and (9) costs, including cost of prosecution and court costs.
